Citation Nr: 0527488	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  01-07 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 
26, 1995, for an award of service connection for bronchial 
asthma.

2.  Entitlement to an earlier effective date prior to July 
26, 1995, for an award of service connection for sinusitis 
with headaches.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty with the New Jersey Army 
National Guard from September 1982 to January 1983, and from 
November 1990 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Philadelphia, Pennsylvania, Regional Office of the Department 
of Veterans Affairs (VA) which, inter alia, determined that 
there was clear and unmistakable error with respect to a 
prior final rating decision dated in April 1996 that granted 
the veteran service connection for bronchial asthma and 
sinusitis with headaches effective May 26, 1995.  The October 
1997 rating decision determined that the correct effective 
date for the award of service connection for these 
respiratory disabilities was July 26, 1995, based on the date 
of VA's receipt of his application to reopen these claims 
with new and material evidence.  The RO issued a Statement of 
the Case addressing this issue in August 2001 and the veteran 
filed a timely appeal of this determination, contending that 
he is entitled to an earlier effective date prior to July 26, 
1995, for the award of service connection for bronchial 
asthma and sinusitis with headaches.

During the course of the appeal, the veteran changed his 
address of residence.  The Wilmington, Delaware, VA Regional 
Office (RO) is now the agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran filed his original claims for VA compensation 
for sinusitis and asthma in October 1991.  

2.  In a RO decision dated in January 1993, the claims of 
entitlement to service connection for sinusitis and asthma 
were denied.  The veteran was notified of this decision and 
his appellate rights to his last know mailing address of 
record in February 1993.  The veteran failed to file a timely 
appeal and that decision is final. 

3.  The report of a telephone contact from the veteran to VA 
in December 1993 does not constitute a notice of 
disagreement. 

4.  On July 26, 1995, the RO received an application from the 
veteran to reopen the claims of entitlement to service 
connection for sinusitis and asthma.  

5.  In an April 1996 rating decision, service connection for 
sinusitis with headaches and bronchial asthma was granted, 
and an effective date of May 26, 1995 was assigned for this 
award.  

6.  In an October 1997 rating decision, a corrected effective 
date of July 26, 1995, was assigned to the awards of service 
connection for sinusitis with headaches and bronchial asthma, 
based on a finding of clear and unmistakable evidence on part 
of the April 1996 rating decision.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not filed with 
respect to a January 1993 rating decision that denied the 
veteran service connection for asthma and sinusitis.  38 
C.F.R. § 20.201 (2004).

2.  The criteria for an effective date prior to July 26, 
1995, for the grant of service connection for sinusitis with 
headaches and bronchial asthma have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In light of the foregoing, and in view of 
the determination of this appellate decision, the Board finds 
that no further notice or assistance to the veteran is 
required.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). 

Factual Background and Analysis

The history of the veteran's claim shows that he filed his 
original claims for VA compensation for sinusitis and asthma 
in October 1991.  VA's evidentiary development of the claims 
included obtaining the veteran's service medical records and 
scheduling him for a VA medical examination.  Although the 
veteran appeared for one part of the physical examination in 
June 1992, he failed to show for a pulmonary function test 
and ear, nose, and throat examination.  A review of the file 
indicates that notice of the scheduled pulmonary function 
test and ear, nose, and throat examination was sent to the 
veteran.  Although the initial notice was returned as 
undeliverable, his correct mailing address was obtained and a 
second notice was sent in May 1992.  There is no indication 
thereafter that the second notice was not delivered to the 
veteran.  The second notice was not returned to VA as 
undeliverable and, in fact, the mailing address that appears 
on the second notice matches the mailing address that the 
veteran presented on the VA examination report of June 1992.

The claim for VA compensation for asthma and sinusitis was 
denied in a January 1993 rating decision, partly on the basis 
that the veteran did not appear for the scheduled VA 
examinations of his upper respiratory system.  The January 
1993 rating decision also denied his claims for VA 
compensation for allergic rhinitis, epistaxis, and a 
disability of his temporomandibular joint.  The veteran was 
informed of this adverse action in correspondence dated in 
February 1993.  The notice was sent to his correct mailing 
address as it was known at the time and included notice of 
his appellate rights and detailed instructions as to how to 
initiate an appeal through a written notice of disagreement.  
The notice was not returned by the U.S. Postal Service as 
undeliverable.  Within the one-year appellate period from 
February 1993 - February 1994, the veteran contacted VA via 
telephone in December 1993, "indicating his concern (and) 
displeasure with VA rating" and requesting to be scheduled 
for an examinations relating to radiation exposure, removal 
of several molars, his respiratory system, his ears, nose and 
throat, headaches, hives and rash, and nasal polyps.  
However, at no time did he expressly state that he disagreed 
with the rating decision and intended to appeal it, nor did 
he submit a written notice of disagreement with respect to 
the denials within the balance of the one-year appellate 
period.  

At his hearing before the Board in August 2005, the veteran 
stated that there was some confusion regarding his address of 
residence during the time of his initial filing for VA 
compensation for asthma and sinusitis, as he changed mailing 
addresses frequently and was also occasionally misidentified 
with another veteran who shared an identical name and 
birthplace.  He stated that he did not receive notice in the 
mail to report for the VA medical examinations that may have 
resulted in an allowance of his claims because of his 
changing addresses.  He also contended that, in any case, 
there was sufficient objective medical evidence in his 
service medical records to establish service onset of asthma 
and sinusitis and thus allow his claims.  The veteran also 
contended that his telephone communication with VA in 
December 1993 should be accepted as a timely notice of 
disagreement with the January 1993 rating decision, and 
because a statement of the case was never issued in response, 
he therefore had an open and pending claim in appellate 
status extending back to October 1991, the date of his 
original claim for service connection for asthma and 
sinusitis, and because the claims were subsequently allowed 
by VA, the effective dates for the awards of service 
connection for asthma and sinusitis should commence in 
October 1991.

The Board has considered the veteran contentions but finds no 
merit to them.  Notwithstanding his assertion that he did not 
receive notice of the VA examinations scheduled pursuant to 
his original claims for service connection for asthma and 
sinusitis, there is no indication that he did not receive 
notice in the mail after it was sent the second time to his 
last known mailing address as it was never returned to VA as 
undeliverable.  The Board notes that there is a presumption 
of administrative regularity with respect to correspondence 
sent through the U.S. Postal Service.  The fact remains that 
the veteran's claims were denied on the merits in a January 
1993 rating decision and he failed to initiate an appeal by 
filing a time notice of disagreement with this determination.  
38 C.F.R. § 20.201 defines a notice of disagreement as being: 

"(a) written communication from a claimant or his 
or her representative expressing dissatisfaction 
or disagreement with an adjudicative determination 
by the agency of original jurisdiction and a 
desire to contest the result will constitute a 
Notice of Disagreement.  While special wording is 
not required, the Notice of Disagreement must be 
in terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified.  For 
example, if service connection was denied for two 
disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only 
one of the disabilities, the Notice of 
Disagreement must make that clear."

The December 1993 telephone conversation between the veteran 
and VA is not the same as a written communication within the 
meaning of 38 C.F.R. § 20.201.  The language recorded in the 
telephone report of contact of the veteran "indicating his 
"concern (and) displeasure with VA rating" is too ambiguous 
to constitute a proper notice of disagreement, especially as 
the January 1993 rating decision denied several claims for VA 
compensation and, as far as it can be determined, the 
December 1993 telephone contact did not adequately address 
any of the denied claims with sufficient detail and 
specificity.  As the veteran did not submit a timely notice 
of disagreement that complied with the definitions 
established by the regulations and did not file a timely 
appeal, accordingly, the January 1993 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

On July 26, 1995, VA received the veteran's claim to reopen 
the issues of entitlement to service connection for asthma 
and sinusitis.  Based on medical evidence submitted by the 
veteran or obtained by VA indicating current diagnoses of 
bronchial asthma and sinusitis with headaches objectively 
linked to military service, a finding that new and material 
evidence had been submitted to reopen these claims and 
service connection for these disabilities was granted by 
rating decision of April 1996.  As previously discussed, an 
October 1997 rating decision determined that the correct 
effective date for the service connection awards was July 26, 
1995, based on the date of receipt of the veteran's 
application to reopen these claims.  

The effective date of an award based on a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim or a claim reopened after final 
disallowance "will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later."  38 C.F.R. § 
3.400.

Correct application of the aforementioned law and regulations 
supports the effective date of July 26, 1995, for the award 
of service connection for bronchial asthma and sinusitis with 
headaches, as this was the date of receipt of the veteran's 
application to reopen these claims.  There is no indication 
in the file that an application to reopen these claims was 
filed prior to July 26, 1995, following the prior final 
denial of these claims in January 1993.  In view of the 
foregoing discussion, an effective date earlier than July 26, 
1995, for a grant of service connection for bronchial asthma 
and sinusitis with headaches is not warranted and the appeal 
with regard to these issues is denied.  38 U.S.C.A. §5110; 38 
C.F.R. §3.400.


ORDER

An effective date prior to July 26, 1995, for an award of 
service connection for bronchial asthma is denied.

An effective date prior to July 26, 1995, for an award of 
service connection for sinusitis with headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






